OPINION ON APPELLANT’S MOTION FOR REHEARING
ONION, Presiding Judge.
On rehearing appellant complains of the disposition of his third ground of error on original submission by the panel’s majority opinion. He reiterates this ground of error that the trial court committed reversible error by allowing a police officer to testify concerning a telephone conversation between appellant and a third party that took place shortly after the alleged offense in that there was no showing that the appellant or the third party consented to the eavesdropping. He urges that said eavesdropping was an indirect violation of 18 United States Code, § 2511, and cites United States v. Laughlin, 223 F.Supp. 623 (D.D.C.1963). He urges reversal of his conviction under the authority of Article 38.23, Y.A.C.C.P.
On original submission the panel’s majority opinion disposed of appellant’s contention by noting that the only objection to the *862police officer’s testimony was that the proper predicate had not been laid and held that such an objection is too general an objection to merit consideration citing, inter alia, Boss v. State, 489 S.W.2d 582 (Tex.Cr.App.1972); Russell v. State, 468 S.W.2d 373 (Tex.Cr.App.1971). The dissenting opinion on original submission pointed out that the voir dire examination of the officer after the objection had been voiced and overruled was concerned exclusively with the third party’s consent to the eavesdropping and it was made tolerably clear to the trial court that the objection went to the lack of the third party’s consent, although the objection after the voir dire examination again merely stated no predicate had been laid.
Upon reconsideration, we determine that there is another basis upon which to dispose of appellant’s contention. Johnny Sillers (the third party mentioned “above) testified for the State. He related he was in the bar when the appellant shot the deceased and fled from the scene. He testified that shortly thereafter appellant called him at the bar and that when he took the call he knew that officer LaRue was listening in. On direct examination it was established he did then have a conversation with the appellaTat, but the nature of the conversation was not inquired into. On cross-examination, however, the appellant’s counsel elicited from him at least part of the conversation he had with the appellant over the telephone. When officer LaRue was later asked about the conversation he had overheard and the appellant objected for the failure to lay a predicate, the trial court pointed out to counsel that he had already elicited evidence about the same conversation.
Article 38.24, V.A.C.C.P., provides:
“When part of an act, declaration or conversation or writing is given in evidence by one party, the whole on the same subject may be inquired into by the other, as when a letter is read, all letters on the same subject between the same parties may be given. When a detailed act, declaration, conversation or writing is given in evidence, any other act, declaration or writing which is necessary to make it fully understood or to explain the same may also be given in evidence.”
We conclude that under Article 38.24, supra, the court did not err in permitting officer LaRue to testify concerning the telephone conversation.1
Appellant’s motion for rehearing is overruled.
ROBERTS and PHILLIPS, JJ., dissent.

. LaRue’s version of the telephone conversation between Sillers and the appellant was basically the same as Sillers’ version. Both testified appellant inquired about the condition of the deceased and was told by Sillers he (the deceased) was not too seriously wounded. La-Rue added, however, that appellant stated when he started shooting he had intended to kill the deceased.